Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: While Guohua (CN203359247) discloses a collapsible intermodal container, comprising: first and second opposing parallel side walls 11/12 (figure 4), and an upper wall 13 (figure 4) and a lower wall 14 (Figure 4), the first side wall being connected to the second side wall such that the collapsible intermodal container is configurable between an erected configuration in which the upper wall extends from an upper end portion of the first side wall to an upper end portion of the second side wall (Figure 4 and 11), and the lower wall extends from a lower end portion of the second side wall to a lower end portion of the first side wall (Figure 4 and 11), such that the first and second side walls are spaced apart by a first distance to define an interior for storing goods, and a collapsed configuration in which the upper wall extends downwardly from the upper end portion of the first side wall to the lower end portion of the first side wall (Figure 4 and 11), and the lower wall extends upwardly from the lower end portion of the second side wall to the upper end portion of the second side wall, such that the first and second side walls are spaced apart by a second distance which is less than the first distance (Figure 4 and 11); and front and rear end assemblies 17 (figure 10) for closing front and rear ends of the container in the erected configuration and for controlling access to the interior (Figure 11), each of the front and rear end assemblies being hingedly attached to the first side wall (Figure 10 and 11).  Guohua does not disclose the end walls extending . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733